     Case 4:21-cv-00037-JHM Document 6 Filed 04/19/21 Page 1 of 6 PageID #: 17




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

CHRISTOPHER MICHAEL JOHNSON                                                           PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:21-CV-P37-JHM

NURSE RITA                                                                           DEFENDANT

                          MEMORANDUM OPINION AND ORDER

        This is a pro se civil-rights action brought by a pretrial detainee pursuant to 42 U.S.C.

§ 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the

reasons set forth below, the Court will dismiss two claims and allow one claim to proceed.

                                                 I.

        Plaintiff is incarcerated at the Grayson County Detention Center (GCDC). He brings this

action against “Nurse Rita” in both her official and individual capacities.

        Plaintiff alleges that, since he has been incarcerated at GCDC, Defendant Nurse Rita “has

deprived me of receiving my prescribed medications from my Orthopedic – Brian H. Mullis,

M.D. and my Neurology Doctor Christopher W. James, M.D.” Plaintiff specifically alleges that

Nurse Rita “has refused me their plan of treatment and do to this I’ve been suffering in

excruciating Constant unbearable pain. She has also has refused me my therapy Appointments.”

Plaintiff continues:

        My plan of medical treatment was provided to me by both of my Doctors from
        being shot several times by the I.M.P.D. SWAT Team I have a permanent foot
        injury I am handy cap for the rest of my life I have Neuropathy Constant Nerve and
        Chronic Pain. . . . I am being refused my 1200 mgs of Gapapenin 3 times a day
        and 40 mgs of Roxycodon every 4 hours.

        Plaintiff also alleges that Nurse Rita has forwarded “some of my medical Documents to

the U.S. Marshalls without my permission.”

        As relief, Plaintiff seeks damages and injunctive relief.
  Case 4:21-cv-00037-JHM Document 6 Filed 04/19/21 Page 2 of 6 PageID #: 18




                                                  II.

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its



                                                   2
  Case 4:21-cv-00037-JHM Document 6 Filed 04/19/21 Page 3 of 6 PageID #: 19




legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                                III.

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       The Court construes the complaint as asserting a Fourteenth Amendment claim for

deliberate indifference to Plaintiff’s serious medical needs and a Fourteenth Amendment right to

privacy claim.

       A. Fourteenth Amendment Deliberate Indifference to Serious Medical Needs

           1. Official-Capacity Claim

       “Official-capacity suits . . . ‘generally represent [] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

Plaintiff indicates that Nurse Rita is employed by GCDC, which means she is employed by

Grayson County.

       When a § 1983 claim is made against a municipality, the Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,



                                                 3
    Case 4:21-cv-00037-JHM Document 6 Filed 04/19/21 Page 4 of 6 PageID #: 20




whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). A municipality cannot be held responsible for a constitutional

deprivation unless there is a direct causal link between a municipal policy or custom and the

alleged constitutional deprivation. Monell, 436 U.S. at 691.

         Here, Plaintiff does not allege that any harm he suffers is the result of a custom or policy

implemented or endorsed by Grayson County. Thus, the Court will dismiss the official-capacity

claim against Nurse Rita for failure to state a claim upon which relief may be granted.

             2. Individual-Capacity Claim

         Based upon Plaintiff’s allegations, the Court will allow a Fourteenth Amendment claim

for deliberate indifference to Plaintiff’s serious medical needs to proceed against Nurse Rita in

her individual capacity. In allowing this claim to proceed, the Court passes no judgment upon its

merit or upon the ultimate outcome of this action.

         B. Fourteenth Amendment Right to Informational Privacy1

         The Court next turns to Plaintiff’s claim that Nurse Rita violated his constitutional rights

by “forward[ing] some of [his] medical documents to the U.S. Marshalls without [his] permission.”

         The Sixth Circuit narrowly applies the right to informational privacy “only to interests

that implicate a fundamental liberty interest.” Bloch v. Ribar, 156 F.3d 673, 684 (6th Cir. 1998).

The Sixth Circuit has limited such a violation to only two instances: (1) where the release of

personal information could lead to bodily harm, as in Kallstrom v. City of Columbus, 136 F.3d

1055, 1061 (6th Cir. 1998) (dissemination of undercover officers personnel file to members of

violent street gang some of whom officers testified against at trial); and (2) where the


1
  The right to informational privacy arises from the Fourteenth Amendment. Moore v. Prevo, 379 F. App’x 425,
428 (6th Cir. 2010). Although Plaintiff also cites to the Fourth Amendment with respect to this claim,“[t]he right to
nondisclosure of one’s medical information emanates from a different source and protects different interests than the
right to be free from unreasonable searches and seizures.” Doe v. Delie, 257 F.3d 309, 316 (3d Cir. 2001).

                                                          4
  Case 4:21-cv-00037-JHM Document 6 Filed 04/19/21 Page 5 of 6 PageID #: 21




information released was of a “sexual, personal, and humiliating nature,” as in Bloch, 156 F.3d at

684 (nonconsensual disclosure at press conference of details of plaintiff’s rape).

       The alleged disclosure of Plaintiff’s medical information does not meet either of these

circumstances. See, e.g., Lee v. City of Columbus, 636 F.3d 245, 261 (6th Cir. 2011) (“[U]nder

our interpretation of privacy rights, we have not yet confronted circumstances involving the

disclosure of medical records that, in our view, are tantamount to the breach of a ‘fundamental

liberty interest’ under the Constitution.”); Coleman v. Martin, 63 F. App’x 791, 792 (6th Cir.

2003) (dissemination of prisoner’s mental health records to parole board does not state a claim

for relief under § 1983); Jarvis v. Wellman, 52 F.3d 125, 126 (6th Cir. 1995) (disclosure of rape

victim’s medical records to an inmate did not violate her constitutional privacy rights); Holden v.

Mich. Dep’t of Corr., No. 1:12-cv-284, 2012 U.S. Dist. LEXIS 84103, at *14 (W.D. Mich. June

18, 2012) (no Fourteenth Amendment violation where plaintiff alleged that prison employee

disclosed his HIV status to other prison officials and inmates); Reeves v. Engelsgjerd, No. 04-

71411, 2005 U.S. Dist. LEXIS 38248, at *12 (E.D. Mich. Dec. 23, 2005) (doctor did not

violate prisoner’s constitutional rights by discussing his medical condition with non-medical

staff and in front of other inmates).

       Thus, finding no constitutional violation in the alleged disclosure of Plaintiff’s medical

information, the Court will dismiss Plaintiff’s Fourteenth Amendment informational privacy

claim against Nurse Rita.

                                                IV.

       For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s Fourteenth

Amendment official-capacity claim for deliberate indifference to his serious medical needs and

his Fourteenth Amendment claim based upon the right to informational privacy are DISMISSED



                                                 5
      Case 4:21-cv-00037-JHM Document 6 Filed 04/19/21 Page 6 of 6 PageID #: 22




pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be

granted.

          The Court will enter a separate Service and Scheduling Order to govern the claim it has

allowed to proceed.

Date:    April 19, 2021




cc:     Plaintiff, pro se
        Defendant
        Grayson County Attorney
4414.011




                                                  6
